DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (“Optical properties of beta-Ga2O3 and alpha-Ga2O3:Co thin films grown by spray pyrolysis”, Kim et al, J. Appl. Phys. 62(5), 1 September 1987, pp2000-2002), Banerjee ‘686 (U.S. Patent 5,180,686), Lin ‘231 (U.S. PGPub 2008/0254231), and Ishida ‘793 (U.S. PGPub 2005/0051793).  Foster et al (“Analogies in the Gallia and Alumina Systems.  The Preparation and Properties of Some Low-Alkali Gallates”, Foster et al, Journal of the American Chemical Society, Volume 73, April 1951, pp 1500-1505) is cited as evidence of material properties of alpha-gallia.  A UBC website (http://www.eos.ubc.ca/courses/Dist-Ed/eosc118-webpromo/01-modB-les17-webpromo.html), accessed online 06 AUG 2015), is cited as evidence of the material properties of sapphire.
Claim 1 – Kim teaches a method for manufacturing an oxide crystal film (p2000, section IIIa discloses crystalline alpha-gallia thin films; section II discloses parameters of a spray pyrolysis method) comprising:
Preparing a raw material solution comprising water and gallium chloride (P2000, section II, first paragraph; water and gallium chloride are mixed to form a spray pyrolysis solution);
Forming raw material particles from the raw material solution comprising water and gallium chloride (p2000, section II, second paragraph, the solution is sprayed onto a substrate; PG 0024 of the specification discloses that raw material particles may be formed by spraying);
Carrying raw material fine particles to a substrate (p2000, section II, second paragraph, the solution is sprayed onto a substrate; PG 0024 of the specification discloses that raw material particles may be formed by spraying);  and
Forming an oxide crystal film on a surface of the substrate (p2000, section II, second paragraph; glass substrate).  Examiner notes the formed film is doped with cobalt.
  As evidenced by Foster et al, alpha-gallia possesses a corundum structure (p1501, left column, last paragraph etc.)
Kim does not fairly teach the following limitations of Claim 1:
Kim does not teach gallium bromide or indium bromide.
Kim does not teach carrying the particles by a carrier gas.
Kim does not teach that the oxide thin film is for a semiconductor device.
Banerjee ‘686 discloses a method whereby oxide materials are deposited on a substrate by chemical spray pyrolysis (Abstract, Figure 2, Column 10 Line 21 – Column 12 Line 17).  More specifically, Banerjee ‘686 discloses (all references to Figure 2) passing a web substrate into a spray deposition chamber 66 and passing it beneath at least one spray nozzle (Column 11 Lines 23-37).  As disclosed therein, the spray nozzle is configured to mix operative amounts of a spray mixture solution with a predetermined amount of a carrier gas, and then uniformly deliver said mixture across at least one dimension of the web substrate.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kim to include the spray pyrolysis method and apparatus of Banerjee ‘686, as Kim wants to deposit alpha-gallia on a substrate by spray pyrolysis and Banerjee ‘686 discloses a method and apparatus shown to be suitable for depositing metal oxide films onto substrates.  The method of Banerjee ‘686 comprises mixing the spray mixture with a carrier gas and then delivering the spray into the film forming chamber and onto the substrate therein (Column 11 Lines 23-37).
Kim / Banerjee ‘686 do not fairly disclose gallium bromide.  Kim discloses gallium chloride at p2000, section II, first paragraph.  Lin ‘231 discloses a method of forming protective layers on contours of a workpiece (Abstract, PG 0018 – 0022).  It is noted that the method of Lin ‘231 is focused on ALD; however, Lin ‘231 discloses a wide variety of protective layers and compositions for forming them (PG 0022, Figures 2A-2D).  Gallium oxide is one of the protective layers contemplated by Lin ‘231 (PG 0022, Figure 2B).  Lin ‘231 teaches that both gallium chloride / water and gallium bromide / water are known alternative systems for forming gallium oxide.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kim / Banerjee ‘686 to use gallium bromide in water as a precursor material to form gallium oxide as suggested by Lin ‘231, as Kim wants to form gallium oxide using gallium chloride in water and Lin ‘231 teaches that gallium chloride and gallium bromide may each be mixed with water to form gallium oxide.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  See also MPEP 2144.09 I and 2144.08 II A 4 c.
Kim / Banerjee ‘686 / Lin ‘231 do not fairly teach that the oxide crystal film is for a semiconductor device.  Lin ‘231 is drawn to forming protective layers on a substrate as discussed above.  Ishida ‘793 teaches a method of forming a gallium oxide as a gate insulating film layer in a semiconductor structure comprising sapphire (e.g. PG 0077).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kim / Banerjee ‘686 / Lin ‘231 to form the gallium oxide film on a sapphire substrate as suggested by Ishida ‘793, as Lin ‘231 wants to form gallium oxide films as protective layers and Ishida ‘793 teaches that gallium oxide can be used as insulating layers in systems comprising sapphire substrates.  As evidenced by the UBC website, sapphire is blue corundum and necessarily has a corundum structure.
Claim 2 – Kim / Banerjee ‘686 / Lin ‘231 / Ishida ‘793 teaches the method of claim 1, wherein the raw material solution includes gallium bromide (Lin ‘231 PG 0022, Figures 2A-2D).  
Claim 3 – Kim / Banerjee ‘686 / Lin ‘231 / Ishida ‘793 teaches the method of claim 1, wherein the at least one compound with a concentration of 0.1 mol/L is included in the raw material solution (Kim teaches 0.1M solutions are known for use in the formation of gallium oxide (P2000, section II, first paragraph)).
Claim 4 – Kim / Banerjee ‘686 / Lin ‘231 / Ishida ‘793 teaches the method of claim 1, wherein the sample includes a substrate having a corundum structure (Ishida ‘793 teaches a method of forming a gallium oxide as a gate insulating film layer in a semiconductor structure comprising sapphire (e.g. PG 0077).   As evidenced by the UBC website, sapphire is blue corundum and necessarily has a corundum structure.).  
Claim 5 – Kim / Banerjee ‘686 / Lin ‘231 / Ishida ‘793 teaches the method of claim 1, wherein the sample includes a sapphire substrate (Ishida ‘793 teaches a method of forming a gallium oxide as a gate insulating film layer in a semiconductor structure comprising sapphire (e.g. PG 0077).   As evidenced by the UBC website, sapphire is blue corundum and necessarily has a corundum structure.).  
Claim 6 – Kim / Banerjee ‘686 / Lin ‘231 / Ishida ‘793 teaches the method of claim 1, wherein the oxide crystal film is formed at a temperature that is in a range of from 400 °C to 700 °C (Banerjee ‘686 discloses a substrate temperature of 250 – 450 degrees Celsius during formation of the oxide film at Column 11 Lines 23-27.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the disclosed temperature range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).).
Claim 7 – Kim / Banerjee ‘686 / Lin ‘231 / Ishida ‘793 teaches the method of claim 1, wherein the oxide crystal film is a corundum-structured gallium oxide film (As evidenced by Foster et al, alpha-gallia possesses a corundum structure (p1501, left column, last paragraph etc.)).
Claim 8 – Kim / Banerjee ‘686 / Lin ‘231 / Ishida ‘793 teaches the method of claim 1, wherein the oxide crystal film is oriented to a crystal axis (As discussed in the rejection of Claim 1, alpha-gallia has a corundum structure.  Crystal structures are inherently aligned to at least one crystal axis as a crystal is defined by the orderly repetition of atoms in at least one direction.).
Claim 9 – Kim / Banerjee ‘686 / Lin ‘231 / Ishida ‘793 teaches the method of claim 1, wherein the oxide crystal film is a single crystal film (Kim 2002, first full paragraph).
Claim 10 – Kim / Banerjee ‘686 / Lin ‘231 / Ishida ‘793 teaches the method of claim 1, wherein the oxide crystal film is for a power device (Ishida ‘793 teaches the gallium oxide films being used in a switching semiconductor device at PG 0025, discussing use in high input power applications).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712